DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 35, the prior art, Rufer et al. (US2010/0133903), Schneider (US5177969) and Chen et al. (CN203964549U) does not teach the device as recited, in particular “...(b) a first closed chamber connected to the cylinder (1), said first closed chamber being connected to a first confined pipeline circuit configured to receive a thermal working fluid, wherein the first confined pipeline circuit comprises one or more pipes in order for forming the first confined pipeline circuit, wherein the first confined pipeline circuit is closed at one of its ends, wherein the thermal working fluid is compressed in said first closed chamber and said first confined pipeline circuit, producing a change from the liquid to the solid state or vice versa or from a solid state to another solid state or vice versa;
(c) a second closed chamber, said second closed chamber being connected to a second confined pipeline circuit configured to receive thermal working fluid, wherein the second confined pipeline circuit comprises one or more pipes in order for forming the second confined pipeline circuit, wherein the second confined pipeline circuit is closed at one of its ends, wherein the thermal working fluid is compressed in said second closed chamber and said second confined pipeline circuit{}, producing a change from the liquid 

As per independent Claim 48, the prior art, Rufer et al. (US2010/0133903), Schneider (US5177969) and Chen et al. (CN203964549U) does not teach the method as recited, in particular “...(a) introducing a thermal working fluid into a first closed chamber connected to a cylinder (1), said first closed chamber being connected to at least one a first confined pipeline circuit which comprises one or more pipes in order for forming the first confined pipeline circuit, wherein the first confined pipeline circuit is closed at one of its ends; and introducing said thermal working fluid into a second closed chamber being connected to a second confined pipeline circuit which comprises one or more pipes in order for forming the second confined pipeline circuit, wherein the second confined pipeline circuit is closed at one of its ends,” when added to the other features claimed in independent Claim 48.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763